UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 99-60124




                        MALLARD BAY DRILLING,

                                                           Petitioner,


                                 VERSUS


      ELAINE CHAO, Secretary of Labor, U.S. Department of Labor,


                                                          Respondent.




                Petition for Review of an Order of the
            Occupational Safety & Health Review Commission

                            March 8, 2002

        ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before POLITZ and DAVIS, Circuit Judges and RESTANI,* Judge.

PER CURIAM:**

       The Supreme Court reversed our order vacating the Occupational

Safety & Heath Administration’s (OSHA) citation and remanded the



  *
   Judge, U.S.      Court   of   International   Trade,   sitting   by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
case to us for further consideration.

     In light of the Supreme Court’s opinion, the petition for

review is denied and OSHA’S order is affirmed.

     AFFIRMED.




                                2